NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0128-15T2

JACQUELINE NGUYEN and
DENNIS NGUYEN,1

        Plaintiffs-Appellants,

v.

ESTELLE FLYNN LORD,

     Defendant-Respondent.
_____________________________

              Submitted January 11, 2017 – Decided October 19, 2017

              Before Judges Fuentes and Simonelli.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-4382-
              13.

              Jacqueline   Nguyen         and     Dennis      Nguyen,
              appellants pro se.

              Estelle Flynn Lord, respondent pro se.

        The opinion of the court was delivered by

FUENTES, P.J.A.D.


1
  Although Dennis Nguyen appears in the caption, only Jacqueline
Nguyen signed and filed the Notice of Appeal required by Rule 2:5-
1(a).   We are also guided by the information required to be
provided by an appellant pursuant to Rule 2:5-1(f)(3)(A).
      This    case    originated      in   the       Law    Division   as    a     legal

malpractice action filed pro se by plaintiff Jacqueline Nguyen

against her former attorney, defendant Estelle Flynn Lord.                              On

June 14, 2015, Judge Kenneth J. Grispin granted defendant's motion

for   summary      judgment    and   dismissed       with    prejudice      the    legal

malpractice action.         Judge Grispin found that the October 24, 2014

report submitted by plaintiff's expert, attorney Peter A. Ouda,

was a net opinion.             Plaintiff thereafter filed a motion for

reconsideration pursuant to Rule 4:49-2 which was heard and denied

in an order dated August 21, 2015.                    Judge Grispin placed his

reasons for denying the motion for reconsideration on the record

as required by Rule 1:7-4(a).

      Plaintiff now appeals from the August 21, 2015 order denying

her motion for reconsideration.                We affirm.

      Consistent with the limited scope of the appeal, plaintiff

has provided the transcript of the reasons placed on the record

by Judge Grispin on August 21, 2015, in support of his decision

to deny the motion for reconsideration.                    We will thus limit our

review accordingly.           Sikes v. Twp. of Rockaway, 269 N.J. Super.

463, 465-66 (App. Div.) (declining to review trial ruling not

identified in notice of appeal), aff'd o.b., 138 N.J. 41 (1994).

      At     the     oral     argument         for    plaintiff's      motion         for

reconsideration, Judge Grispin noted that plaintiff submitted a

                                           2                                     A-0128-15T2
supplemental report from attorney Ouda2 dated June 14, 2015. Judge

Grispin characterized this submission as a

           belated response to the motion filed by the
           defendant, because in the second report it
           specifically refers to the motion which had
           been decided two days earlier.     The . . .
           second report, mentions the motion papers
           filed on behalf of the defendant and takes
           some pains to disagree with the motion and as
           to why the first opinion, Mr. [Ouda's] first
           opinion . . . was not a net opinion.

In   response   to   Judge   Grispin's   request,   plaintiff   expressly

declined to offer any oral argument in rebuttal.

      The record shows Judge Grispin thereafter articulated the

standard of review applicable to a motion for reconsideration and

reached the following conclusion:

           The [c]ourt ruled that the first report, the
           October 24, 2014 report, by Mr. [Ouda] was
           insufficient.   Ms. Nguyen, although she is
           self-represented,   has    litigated   several
           different matters here and apparently also in
           other counties. I believe she has a matter
           pending in Middlesex County, and she obviously
           had the matter in Somerset County, which was
           the   predicate   for   the   allegations   of
           malpractice against the defendant here, Ms.
           Lord.     But even though she is self-
           represented, she is required, and I have made
           that clear to her on every occasion, to
           comport with all of the rules.     She took a
           risk by submitting Mr. [Ouda's] report. It's
           not necessarily her fault.     She didn't - -
           she’s not an expert, but she hired Mr. [Ouda]


2
 The transcript of the oral argument session misspelled Mr. Ouda's
name. We will disregard this typographical error.

                                    3                             A-0128-15T2
              as her expert. If he submitted a deficient
              report, she lives or dies with that.

                  . . . .

              [T]he entire process would be thrown into
              chaos if reports could be amended, if
              deficient   reports   could  be  amended   to
              hopefully comport with what would be a
              satisfactory opinion once the expert or
              putative expert determines that there is soon
              to be a decision rendering his or her report
              as a net opinion.    It is clear, as I said
              before, that Mr. [Ouda's] second report
              specifically addressed the motion filed by
              [defense counsel]. That is unacceptable, that
              does not comport with fair play. This matter
              the [c]ourt believes was filed a day late.3
              And even if it weren't, on its merits there
              is no reason to reconsider the [c]ourt's
              opinion that Mr. [Ouda's] October 24, 2014
              report was a net opinion and, consequently,
              the motion is denied.

     Absent a showing of an abuse of discretion, we are bound to

uphold    a    trial     court's    decision    to   deny    a   motion      for

reconsideration        concerning   the    admissibility    of   an   expert's

report.   Townsend v. Pierre, 221 N.J. 36, 52-53 (2015).              An "abuse

of discretion only arises on demonstration of 'manifest error or

injustice[,]'" Hisenaj v. Kuehner, 194 N.J. 6, 20 (2008) (quoting



3
  A motion for reconsideration pursuant to Rule 4:49-2 "shall be
served not later than 20 days after service of the judgment or
order upon all parties by the party obtaining it."   Pursuant to
Rule 1:3-4(c), "[n]either the parties nor the court may . . .
enlarge the time specified by . . . [Rule] 4:49-2."     See also
Eastampton Ctr., LLC v. Planning Bd. of Twp. of Eastampton, 354
N.J. Super. 171, 187 (App. Div. 2002).

                                       4                                A-0128-15T2
State v. Torres, 183 N.J. 554, 572 (2005)), and occurs when the

trial judge's "decision is 'made without a rational explanation,

inexplicably departed from established policies, or rested on an

impermissible basis.'"   Milne v. Goldenberg, 428 N.J. Super. 184,

197 (App. Div. 2012) (quoting Flagg v. Essex Cty. Prosecutor, 171

N.J. 561, 571 (2002)).      Furthermore, as our colleague Judge

Jonathan Harris made clear nearly three decades ago:

         Reconsideration should be utilized only for
         those cases which fall into that narrow
         corridor in which either 1) the Court has
         expressed its decision based upon a palpably
         incorrect or irrational basis, or 2) it is
         obvious that the Court either did not
         consider,   or  failed   to  appreciate   the
         significance    of    probative,    competent
         evidence.

         [D'Atria v. D'Atria, 242 N.J. Super. 392, 401
         (Ch. Div. 1990).]

    As the record we have taken the time to quote evidently shows,

there are no legal grounds to interfere with or modify Judge

Grispin's well-reasoned opinion.

    Affirmed.




                                5                          A-0128-15T2